Exhibit 10.3

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

MASTER CLINICAL SERVICES AGREEMENT

between

TARGACEPT, INC.

and

FORENAP PHARMA EURL

 

Page 1 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

MASTER CLINICAL SERVICES AGREEMENT

BETWEEN:

FORENAP PHARMA EURL, having its registered offices at 27 rue du 4ème RSM – B.P.
27, F-68250 ROUFFACH, France, represented by Rémy LUTHRINGER, Ph.D., CEO,
hereinafter referred to as “FORENAP”

and

TARGACEPT, INC., having its office at 200 East First Street, Suite 300,
Winston-Salem, North Carolina 27101, hereinafter referred to as “THE SPONSOR.”

FORENAP and THE SPONSOR are hereinafter collectively referred to as “the
Parties.”

WHEREAS:

 

(A) FORENAP is engaged in the management of preclinical development and in the
performance of Phase I and Phase IIa human clinical trials, including their
set-up, management, data management, statistical analysis and report writing,
with a particular expertise in CNS studies performed in its specialised clinical
pharmacology unit; and

 

(B) THE SPONSOR is engaged in the development of pharmaceutical products and may
wish to retain the services of FORENAP from time to time to perform services in
connection with human clinical trials.

Therefore, in consideration of the promises and undertakings set forth herein,
FORENAP and THE SPONSOR agree as follows:

 

1. Definitions and Interpretation

 

1.1. In addition to those terms defined elsewhere herein, the following terms
used in this Master Agreement shall have the following meanings:

 

  1.1.1. “Business day” shall mean any day other than a Saturday or Sunday or
bank holiday in France or in the United States of America.

 

  1.1.2. “Case Report Form” means, for a particular Study, the form on which
reports of the administration of the Study Drug to Study subjects and
observations related to the Study are made.

 

Page 2 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

  1.1.3. “Confidential Information of FORENAP” means any all information
pertaining to FORENAP’s charge rates, proposal documents, standard operating
procedures (“SOPs”), work processes and methods, identities of suppliers,
customers or clients of FORENAP that is disclosed by FORENAP to THE SPONSOR;
notwithstanding the foregoing, Confidential Information of FORENAP does not
include any information that:

- is in the possession of THE SPONSOR at the time of disclosure;

- prior to or after the time of disclosure is or becomes part of the public
knowledge, not as a result of any breach of this Master Agreement by THE
SPONSOR; or

- is disclosed to THE SPONSOR by a third party whom THE SPONSOR reasonably
believes has the lawful right to make such disclosure.

 

  1.1.4. “Confidential Information of THE SPONSOR” means all (i) information
that is confidential or proprietary to THE SPONSOR or otherwise not generally
available to the public that is disclosed, directly or indirectly, by the
SPONSOR to FORENAP (including protocols, case report forms, preclinical or
clinical data, reports, specifications, computer programs or models and related
documentation, know-how, trade secrets and business or research plans) and
(ii) data, results and reports generated or created by FORENAP (including any
Principal Investigator or member of a Study Staff), but excluding Study
subjects’ medical records; notwithstanding the foregoing, Confidential
Information of THE SPONSOR does not include any information that:

- is not covered by clause (ii) above, is in the possession of FORENAP at the
time of disclosure;

- prior to or after the time of disclosure is or becomes part of the public
knowledge, not as a result of any breach of this Master Agreement by FORENAP; or

- is disclosed to FORENAP by a third party whom FORENAP reasonably believes has
the lawful right to make such disclosure.

 

  1.1.5. “Ethics Committee” means the independent committee formally instituted
to review, approve and generally oversee clinical studies involving human
subjects conducted by or at FORENAP or, if more than one, all such committes
collectively.

 

  1.1.6. “FDA” means the United States Food and Drug Administration.

 

  1.1.7. “Inventions” means all findings, conclusions and data and all
inventions (whether or not patentable), discoveries, developments, formulations,
methods (including methods of use or delivery), specifications, techniques,
processes and know-how that are made, conceived or first reduced to practice, by
FORENAP (including any Principal Investigator or member of a Study Staff),
either alone or with others, in the performance of Services or that result, to
any extent, from use of a Study Drug or Confidential Information of THE SPONSOR.

 

Page 3 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

  1.1.8. “Master Agreement” means this Agreement, including its appendices, as
may be amended from time to time.

 

  1.1.9. “Materials” means, with respect to any Study, the Study Drug and any
device, equipment and other materials provided by THE SPONSOR in connection with
the Study.

 

  1.1.10. “Principal Investigator” means an employee of FORENAP that it assigns
to be responsible for the conduct a Study and for supervising the Study Staff
for such Study.

 

  1.1.11. “Protocol” means, with respect to any Study, the written document
specified as such that describes the Study and sets forth specific activities to
be performed in connection with the Study, as may be amended by THE SPONSOR from
time to time. In the context of a particular Study, reference herein to “the
Protocol” means the Protocol for the Study.

 

  1.1.12. “Regulations” means, with respect to any Study, all national and local
laws, rules and regulations and all regulatory directives or guidelines, in each
case as may be amended from time to time, applicable to the conduct of the
Study, including: (i) all International Conference on Harmonization guidelines
regarding Good Clinical Practices; (ii) the ethical principles contained in the
Declaration of Helsinki, as set out in 21 US CFR 312.120(c)(4), if and to the
extent providing more protection for Study subjects than applicable laws and
regulations of the country in which the Study is to be conducted; and (iii) if
the Study is being conducted under an investigational new drug application filed
with the FDA, the United States Food, Drug and Cosmetic Act, as amended, and any
and all rules and regulations promulgated thereunder, including Title 21, Parts
50, 56 and 312 of the U.S. Code of Federal Regulations.

 

  1.1.13. “Review Bodies” means, collectively, the Ethics Committee and all
governmental or regulatory agencies or authorities with oversight responsibility
for a Study.

 

  1.1.14. “Serious and Unexpected Adverse Event” means any adverse reaction to a
Study Drug (i) the nature or severity of which is not consistent with the
investigator’s brochure for a Study and (ii) that results in death, a
life-threatening adverse experience, inpatient hospitalization or the prolonging
of existing hospitalization, a persistent or significant disability or
incapacity, or a congenital anomaly or birth defect.

 

  1.1.15. “Services” means services to be performed by FORENAP as set forth in a
Work Order or this Master Agreement.

 

  1.1.16. “Study” means a human clinical trial for which FORENAP is to provide
Services as provided in a Work Order. In the context of a particular Work Order,
reference herein to “the Study” means the Study that is the subject of the Work
Order.

 

Page 4 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

  1.1.17. “Study Drug” means an investigational drug to be evaluated in a Study.
In the context of a particular Study, reference herein to “the Study Drug” means
the Study Drug being evaluated in the Study.

 

  1.1.18. “Study File” means a site file for a Study that contains Ethics
Committee member identifications, correspondence and approvals (including
approval of the Protocol, the informed consent form and, in each case, any
amendments thereto), the approved informed consent form, signed and dated
informed consent forms, completed Case Report Forms and other clinical
observations, log of all Study site visits, laboratory or other tests taken or
performed and Study Drug receipt and disposition information and any and all
other records or information required by the Regulations to be, or customarily,
maintained in the conduct of human clinical trials. In the context of a
particular Study, reference herein to “the Study File” means the Study File for
the Study.

 

  1.1.19. “Study Staff” means, with respect to any Study, the employees, agents
and subcontractors of FORENAP who perform Services on behalf of FORENAP in
connection with the Study.

 

  1.1.20. “Work Order” means the written document specified as such that sets
forth the terms of Services to be provided by FORENAP in respect of a Study, as
may be amended from time to time. A sample Work Order is attached as Appendix A.

 

1.2. In this Master Agreement, unless the context requires otherwise:

 

  1.2.1. each reference herein to a particular section or appendix shall be a
reference to that section or appendix in or to this Master Agreement;

 

  1.2.2. words importing the masculine gender shall include the feminine and
vice versa and words in the singular include the plural and vice versa;

 

  1.2.3. each reference to the word “including” is to be construed as “including
without limitation”; and

 

  1.2.4. each reference to a statute, directive, rule regulation or publication
includes any modification or re-enactment or revision of that statute,
directive, rule, regulation or publication.

 

2. Work Orders

 

2.1. In the event that the Parties desire for FORENAP to provide Services with
respect to a particular Study, the Parties shall execute a Work Order. No Work
Order shall be effective unless executed by both THE SPONSOR and FORENAP. For
the avoidance of doubt, THE SPONSOR shall not have any obligation to execute any
Work Order hereunder.

 

2.2. Each Work Order shall contain a description of the Services to be provided
by FORENAP, a budget and payment schedule for such Services and applicable
timelines and may contain any other terms and conditions applicable to such
Services. Each Work Order shall be deemed to incorporate by reference, and shall
be specifically subject to, all of the terms of this Master Agreement. To the
extent there is any inconsistency between the terms of this Master Agreement and
a Work Order, the terms of this

 

Page 5 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

 

Master Agreement shall govern unless such Work Order states an intent to modify
the terms of the Master Agreement. Any such modification shall apply only to
that particular Work Order and shall not modify the terms of this Master
Agreement as relate to any other Work Order. To the extent there is any
inconsistency between the terms of a Protocol for a Study and the terms of this
Master Agreement or the terms of the Work Order for the Study, the Protocol
shall control if such inconsistency relates directly to the conduct of the Study
and the Work Order (or this Master Agreement, as the case may be) shall control
in all other circumstances.

 

2.3. FORENAP hereby agrees that it will perform all Services in accordance with
any timelines set forth in the applicable Work Order, in a diligent and
professional manner in accordance with applicable industry standards, in good
faith and to the best of its ability.

 

3. Appointment

 

3.1. Each Work Order executed by THE SPONSOR and FORENAP shall constitute THE
SPONSOR’s appointment of FORENAP to perform the Services set forth in such Work
Order. FORENAP agrees that such Services will be performed on its premises using
such of its facilities, personnel, equipment and subcontractors (subject to
prior approval by THE SPONSOR) as may be necessary.

 

4. Regulatory Authority and Ethics Committee Approvals

 

4.1. Unless otherwise provided in the Work Order for a Study, FORENAP shall
perform the submission(s) of the application(s) to conduct the Study to the
respective Review Bodies and shall ensure that all submissions are made in a
timely manner and that any available follow-up information required by any of
the Review Bodies is provided promptly.

 

4.2. THE SPONSOR shall use commercially reasonable efforts to provide
information and documentation as may be reasonably required by FORENAP in
connection with application(s) to the Review Bodies.

 

4.3. Unless otherwise instructed by THE SPONSOR, FORENAP shall comply with any
reasonable conditions that any of the Review Bodies attaches to its approval for
a Study.

 

4.4. FORENAP shall provide THE SPONSOR with a copy of each and every application
to any of the Review Bodies prior to submission sufficiently in advance of any
due date to give THE SPONSOR reasonable time to provide suggestions and
comments. THE SPONSOR will review the proposed disclosure and provide its
suggestions and comments. FORENAP shall keep THE SPONSOR fully informed as to
the progress of all such applications and shall provide THE SPONSOR with copies
of all correspondence with any of the Review Bodies relating to a Study. Should
the approval of any Review Body be withdrawn or modified, in whole or in part,
for any Study, FORENAP shall immediately notify THE SPONSOR via a rapid
communication means such as facsimile or email and shall confirm its notice in
writing no later than seventy-two (72) hours following its receipt of notice of
withdrawal or modification from the Review Body.

 

Page 6 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

4.5. Upon receipt of notification of an inspection or audit by any Review Body
at FORENAP’s premises or, if applicable, any other site at which a Study is
being conducted, FORENAP shall notify THE SPONSOR immediately in writing via a
rapid communication means such as facsimile or email. FORENAP shall provide THE
SPONSOR with copies of all materials, correspondence, statements, forms, records
or reports received in connection therewith, and THE SPONSOR shall be entitled
to be present at such inspection or audit or to participate in the preparation
and submission of any response to such notice. If FORENAP does not receive prior
notice of said investigation or audit, it shall notify THE SPONSOR immediately
after receiving knowledge of said investigation or audit.

 

5. Conduct of Studies

 

5.1. For each Study, FORENAP shall ensure that the Principal Investigator and
all members of the Study Staff are appropriately qualified, trained, and
experienced for the Services they perform. For the avoidance of doubt, FORENAP
shall be solely responsible for each Study for the actions or omissions of the
Principal Investigator and all members of the Study Staff. FORENAP shall not
utilize or engage in any capacity in the performance of Services any person or
entity debarred or disqualified from participating in the conduct or reporting
of human clinical trials by the FDA or any Review Body.

 

5.2. FORENAP agrees to use its best efforts to ensure the continuity of
competent personnel to provide Services under each Work Order. FORENAP reserves
the right to change any assigned personnel provided that:

 

  5.2.1 at least two (2) weeks prior notice in writing of such proposed change
is given to THE SPONSOR;

 

  5.2.2 personnel proposed for replacement shall have substantially equivalent
qualifications as the personnel being replaced; and

 

  5.2.3 THE SPONSOR shall have the right to meet any replacement personnel prior
to his or her appointment and approve or reject such personnel. Such approval
shall not be unreasonably withheld by THE SPONSOR.

 

5.3. FORENAP may enter into agreements with third parties, such as laboratory
service providers, as may be necessary to perform Services, but only if THE
SPONSOR shall have given prior written consent. FORENAP shall ensure that the
terms and conditions of each such permitted agreement, if any, are consistent
with the terms of this Master Agreement and the applicable Work Order and enable
FORENAP to comply with its obligations herein (including those related to
confidentiality, publication and intellectual property).

 

5.4. FORENAP shall not commence recruitment of subjects for any Study under any
Work Order until it (or, if applicable THE SPONSOR has received the approval of
all Review Bodies for such Study.

 

Page 7 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

5.5. FORENAP shall ensure that the facilities, including any equipment, for each
Study are adequate for the proper conduct of the Study.

 

5.6. For each Study, FORENAP shall (i) complete all Case Report Forms promptly,
(ii) review such Case Report Forms for accuracy and completeness, and
(iii) compile and submit all data in a timely manner and otherwise in accordance
with the Protocol.

 

5.7. THE SPONSOR shall provide to FORENAP all Materials to be provided by THE
SPONSOR pursuant to a Work Orderin accordance with any timelines specified in
the Work Order.

 

5.8. FORENAP represents, warrants and covenants that all Principal Investigators
and all Study Staff members have, and at all times during the term of this
Master Agreement shall have, all licenses, approvals and certifications
necessary to perform the Services lawfully and that neither FORENAP nor any
Principal Investigator nor any member of a Study Staff is subject to any
conflicting obligations or legal impediments that might interfere with the
performance of Services.

 

5.9. FORENAP shall not deviate, and shall ensure that no Principal Investigator
or Study Staff member deviates, from the Protocol for a Study unless, following
good faith consultation with THE SPONSOR, FORENAP determines that deviation is
medically necessary to protect the health and well being of a Study subject.
FORENAP shall notify THE SPONSOR in writing immediately of any such deviation.

 

5.10. For each Study, FORENAP shall ensure recruitment of subjects in accordance
with the Protocol, shall review with each Study subject all details related to,
and all requirements of, the Protocol and the informed consent form reviewed by
THE SPONSOR and approved by the Ethics Committee prior to his or her enrolment,
and shall obtain each Study subject’s signature on such informed consent form
prior to such subject participating the Study.

 

5.11. FORENAP shall be entitled in its absolute discretion to suspend or
terminate any subject's participation in a Study if the subject shows any sign
of significant intolerance to the Study Drug or to any Study procedure that
poses a significant medical risk to such subject. In the event of a subject's
participation being terminated, FORENAP shall use its best efforts, and shall
ensure that the Principal Investigator for the Study uses his or her best
efforts to find a suitable alternative subject, if required by the Protocol or
by THE SPONSOR. In such instances, FORENAP shall inform THE SPONSOR immediately
in writing of such subject termination.

 

5.12. THE SPONSOR shall use commercially reasonable efforts to notify FORENAP
promptly of any material information concerning the health and safety profile of
a Study Drug that is being evaluated in an ongoing Study.

 

6. Protocol and ICF Amendments

 

6.1. Amendments to a Protocol or to an approvedinformed consent form shall not
be implemented until any required approvals of the Review Bodies have been
granted.

 

Page 8 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

7. Compliance with Standards

 

7.1. In performing the Services and all of its other obligations under this
Master Agreement and each Work Order, FORENAP shall use its best efforts.
Further, FORENAP will conduct each Study in accordance with all of its
applicable SOPs, all Regulations, the Protocol for the Study, the applicable
Work Order, this Master Agreement, the requirements and directives of the Ethics
Committee and lawful instructions received from THE SPONSOR (including any
instruction to cease enrollment of additional subjects in the Study, which
FORENAP acknowledges may occur at any time).

 

8. Study Drug and Handling

 

8.1. If the Work Order for Study provides for THE SPONSOR to supply Study Drug
to FORENAP, THE SPONSOR shall supply such Study Drug manufactured and labeled in
accordance with good manufacturing practice in effect in the European Union and
applicable legal requirements in the jurisdiction in which the Study is to be
conducted.

 

8.2. FORENAP shall distribute Study Drug, and shall ensure that the Study Drug
is used, solely and exclusively for the purposes of the Study for which it is
provided by THE SPONSOR in accordance with the Protocol and that all Study Drug
is kept in a secure area and in accordance with any special storage instructions
provided by THE SPONSOR. FORENAP shall handle, store, ship and dispose of all
Study Drug in compliance with all applicable national and local laws, rules and
regulations, including those governing hazardous substances.

 

8.3. For each Study, FORENAP shall maintain an accurate and complete Study Drug
accountability record showing the quantities and dates of receipt, dispensing,
use and return of all Study Drug.

 

8.4. Upon termination of such Study, all unused Study Drug shall, at THE
SPONSOR’s option, either be returned to THE SPONSOR or disposed of in accordance
with THE SPONSOR’s instructions.

 

9. Serious and Unexpected Adverse Events

 

9.1. FORENAP shall notify THE SPONSOR immediately, but in no case more than
twenty-four (24) hours, by telephone, email, or facsimile, upon learning of the
occurrence of any Serious and Unexpected Adverse Event or any other event that
FORENAP believes may suggest a significant risk to a Study subject or may impair
the integrity or validity of the Study. Any notification made by telephone or
email shall be confirmed in writing within forty-eight (48) hours, which
confirmation shall contain a detailed summary of the Serious and Unexpected
Adverse Event. FORENAP shall also provide such additional information as THE
SPONSOR may reasonably request.

 

9.2. Unless otherwise provided in a Protocol or Work Order, FORENAP shall,
following good faith consultation with THE SPONSOR, be responsible for notifying
the Ethics Committee and, as and to the extent required by the Regulations,
other applicable Review Bodies of each Serious and Unexpected Adverse Event.

 

Page 9 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

10. Inspection and Audit

 

10.1. FORENAP shall permit audits by or on behalf of THE SPONSOR.

 

10.2. THE SPONSOR and the auditor shall have the right, on the condition that
FORENAP is informed at least ten (10) days in advance, to perform an examination
of any or all Study-related activities, facilities, equipment and records.
FORENAP will cooperate with THE SPONSOR and the auditor, as applicable, during
such visits or for the resolution of questions regarding any such Study-related
activity, facility, equipment or record.

 

10.3. THE SPONSOR and the auditor, as applicable, shall have direct access as
requested to conduct the above-referenced examination and shall maintain the
confidentiality of subject-identifying information.

 

11. Primary Contacts; Study Reporting and Study Files

 

11.1. THE SPONSOR will designate a person to be the primary contact for
FORENAP’s project manager for each Work Order.

 

11.2. FORENAP will assign a project manager for each Work Order who will be
(i) the FORENAP project liaison with THE SPONSOR, (ii) responsible for the
day-to-day direction of the FORENAP project team for the Study and
(iii) responsible for reviewing any changes to the scope of work, time schedule
or any other significant events that affect the performance of the Services.

 

11.3. For each Study, FORENAP shall create and maintain a Study File and shall
provide the Study File (or any requested consents thereof) to THE SPONSOR upon
its request. FORENAP shall maintain each Study File in accordance with the
Protocol for the Study and all applicable Regulations.

 

11.4. Without limiting the generality of Section 11.3, FORENAP shall in any
event maintain the complete Study File for each Study for at least fifteen
(15) years following the end of the Study. After such period, in no event shall
FORENAP dispose of all or any part of a Study File, except in accordance with
Section 18.3.

 

12. Costs and Payment

 

12.1. FORENAP’s company numbers: SIRET 421 540 196 000 19 – APE 731Z – VAT
number: FR 75 421 540 196.

 

12.2. The compensation and payment schedule for particular Services shall be as
provided in the applicable Work Order. Unless the Work Order provides otherwise,
payment of amounts properly invoiced in accordance with the Work Order shall be
due thirty (30) days after THE SPONSOR’s receipt of the invoice. Invoices shall
reference milestones and/or deliverables completed, including dates completed,
and the other information required pursuant to Section 12.5. All pass-through
costs shall be itemized in a form and in such detail as is agreed between the
Parties. Taxes (and any penalties thereon) imposed on any payment made by THE
SPONSOR to FORENAP shall be the sole responsibility of FORENAP.

 

Page 10 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

12.3. THE SPONSOR shall make (i) no payment in respect of Study visits involving
subjects that do not meet all of the inclusion criteria and none of the
exclusion criteria for a Study set forth in the Protocol for the Study, (ii) no
payment in respect of any Study visits conducted otherwise than in accordance
with the Protocol for the Study and (iii) payment in respect of subjects that
violate the Protocol for a Study only until the last completed visit prior to
the violation. In addition, unless a particular Work Order provides otherwise,
if a Work Order is terminated prior to completion of the Services provided for
therein, payment shall be limited to Services actually provided, to the extent
consistent with the Work Order, and any payments theretofore made in advance in
excess of that amount shall be refunded to THE SPONSOR within thirty (30) days
after termination.

 

12.4. This Section 12.4 shall apply only to Work Orders that include
compensation to FORENAP denominated other than in U.S. dollars.

It is the intent of the parties to share equally the risk that currency exchange
rates become less favorable to THE SPONSOR from the effective date of a Work
Order to the date that particular Services under such Work Order may be
invoiced. Accordingly, if, as of the date (an “Invoice Event Date”) of any
milestone, month end or other event that gives rise to a right of FORENAP to
invoice THE SPONSOR under a Work Order (an “Invoice Event”), the rate of
conversion of U.S. dollars to the currency of compensation under the Work Order
(the “Applicable Currency”) as shown on www.oanda.com or, if unavailable,
another reliable source (the “Invoice Event Date Conversion Rate”) has decreased
from the rate of conversion applicable to the Work Order as set forth therein
(the “Work Order Conversion Rate”) (i.e., it takes a greater number of U.S.
dollars as of the Invoice Event Date to obtain the same amount of the Applicable
Currency), then the total amount of the Applicable Currency payable to FORENAP
in respect of such Invoice Date Event shall instead be determined by applying
the Invoice Event Date Conversion Rate to (A+B/2), where:

A = the amount of U.S. dollars convertible, based on the Work Order Conversion
Rate, into an amount of the Applicable Currency that, but for this paragraph,
would otherwise have been payable in respect of such Invoice Event; and

B = the amount of U.S. dollars convertible, based on the Invoice Event Date
Conversion Rate, into the number of the Applicable Currency that, but for this
paragraph, would otherwise have been payable in respect of such Invoice Event.

For the avoidance of doubt, application of this Section 12.4 to a particular
Invoice Event under a Work Order to result in a different amount payable to
FORENAP than would otherwise have been payable for such Invoice Event shall not
give rise to any adjustment to the amount payable in respect of any other
Invoice Event under the Work Order or any other Work Order. This Section 12.4
shall be applied independently to each Invoice Event under each Work Order.

 

12.5. For each calendar year during which this Master Agreement is in effect
beginning with 2005, FORENAP shall keep a running total of amounts invoiced to
THE SPONSOR under Work Orders (and, in the case of 2005, under the Clinical
Study Agreement between FORENAP and THE SPONSOR dated April 7, 2005) and, with
respect to each invoice, shall apply the following discounts (except that the
discounts shall not be applicable to pass-through expenses for outsourced
services such as genotyping, phenotyping, pharmacokinetic analyses or Case
Report Form printing or to study subject fees, in each case if any):

 

Page 11 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

Aggregate Adjusted Amount (as defined below) Under All Work Orders in a Calendar
Year

 

EUR 0 – EUR 500 000

   3.0 %

EUR 500 001 – EUR 1 000 000

   6.0 %

EUR 1 000 001 – EUR 1 500 000

   8.0 %

EUR 1 500,001 and up

   10.0 %

For example, if FORENAP were to invoice THE SPONSOR in the aggregate gross
amount of EUR 800 000 in a particular calendar year under all Work Orders (after
giving effect to Section 12.4 and exclusive of the expenses and fees to which
the discounts pursuant to this Section 12.5 do not apply as provided above), the
first EUR 500 000 would be subject to a 3.0% discount (and THE SPONSOR would
obligated to pay only EUR 485 000), and the next EUR 300 000 would be subject to
a 6.0% discount(and THE SPONSOR would obligated to pay only EUR 282 000). The
then-applicable discount would be applied to each invoice. In this example, the
calculation would be (EUR 500 000 * 3.0%) + (EUR 250 000 * 6.0%), for a total
discount of EUR 33 000.

Each invoice of FORENAP under a Work Order shall indicate (i) the gross amount
for the Services invoiced pursuant to the Work Order (the “Gross Amount”),
(ii) the Work Order Conversion Rate and the Trigger Event Date Conversion Rate,
(iii) any reduction to the Gross Amount resulting from application of
Section 12.4, (iv) the Gross Amount less the reduction resulting from
application of Section 12.4 (the “Adjusted Amount”), (v) the expenses and fees
to which the discounts pursuant to this Section 12.5 do not apply as provided
above, (vi) clause (iv) less clause (v) (the “Adjusted Amount), (vii) the sum of
all Adjusted Amounts invoiced in the same calendar year as such invoice (to
include the Adjusted Amount included in such invoice) (the “Aggregate Adjusted
Amount”), (viii) the discount applicable to the Adjusted Amount based on the
Aggregate Adjusted Amount and this Section 12.5 and (ix) the net amount payable
by THE SPONSOR after giving effect to the discount.

 

12.6. Invoices should be sent to:

Targacept, Inc., 200 East First Street, Suite 300, Winston-Salem, North Carolina
27101-4165 (USA), Attn: Controller

 

13. Indemnity

 

13.1.

THE SPONSOR shall indemnify and hold harmless FORENAP and its employees and
agents against all claims and proceedings (to include any settlements or ex
gratia payments made with the prior written consent of THE SPONSOR and
reasonable legal and expert costs and expenses) made or brought by or on behalf
of subjects taking part in a Study (or their dependents) against FORENAP or any
of its employees or agents for personal injury (including death) arising out of
or relating to the administration of the Study Drug for the Study or any
clinical procedure expressly provided for or required by the Protocol for the
Study to which the subjects would not have been exposed but for their
participation in the Study (a “FORENAP Claim”), unless such

 

Page 12 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

 

personal injury (or death) is the direct or indirect result of the negligence,
misconduct or malpractice of, or failure to comply strictly with the terms of
the Protocol for the Study, a Work Order or this Master Agreement by, FORENAP,
the Principal Investigator for the Study, any member of the Study Staff for the
Study or any other employee, agent or subcontractor of FORENAP.

 

13.2 FORENAP shall indemnify, defend and hold harmless THE SPONSOR, its
directors, officers, agents and employees from and against any and all costs,
expenses, liabilities, losses or damages of any and every nature (to include any
settlements or ex gratia payments made with the consent of FORENAP and
reasonable legal and expert costs and expenses), that any of them may suffer or
incur as the result of claims, demands, actions or proceedings arising out of
the negligence, misconduct or malpractice of, or failure to comply strictly with
the terms of a Protocol, a Work Order or this Master Agreement by, FORENAP, any
Principal Investigator, any member of a Study Staff or any other employee, agent
or subcontractor of FORENAP (a “SPONSOR Claim”).

 

13.3 The obligations of THE SPONSOR pursuant to Section 13.1, or of FORENAP
pursuant to Section 13.2, shall be subject to its receipt of prompt written
notification of the institution or the written threat of institution of a
FORENAP Claim, in the case of THE SPONSOR’s obligations, or a SPONSOR Claim, in
the case of FORENAP’s obligations, such notice to specify in reasonable detail
the nature of and facts underlying such FORENAP Claim or SPONSOR Claim; provided
that the failure to provide such timely notice shall not relieve THE SPONSOR
from such obligations in respect of a FORENAP Claim or FORENAP from such
obligations in respect of a SPONSOR Claim unless such failure has a material
adverse effect on the ability of THE SPONSOR to defend or settle such FORENAP
Claim or on the ability of FORENAP to defend or settle such SPONSOR Claim, as
the case may be.

 

13.4 THE SPONSOR shall have the right to assume and control the defense of, and
to settle (except that no such settlement shall require FORENAP to admit fault
or responsibility), each FORENAP Claim (and the prosecution of all claims
available against third parties), including the employment of counsel or
accountants at its cost and expense; provided that FORENAP shall (i) cooperate
fully with THE SPONSOR in the defense or settlement and (ii) have the right to
employ counsel separate from counsel employed by THE SPONSOR and to participate
therein, but the fees and expenses of such counsel shall be at FORENAP’s own
expense. THE SPONSOR shall have no obligation hereunder for any FORENAP Claim
settled without THE SPONSOR’s written consent.

 

13.5 FORENAP shall have the right to assume and control the defense of, and to
settle (except that no such settlement shall require THE SPONSOR to admit fault
or responsibility), each SPONSOR Claim (and the prosecution of all claims
available against third parties), including the employment of counsel or
accountants at its cost and expense; provided that THE SPONSOR shall
(i) cooperate fully with FORENAP in the defense or settlement and (ii) have the
right to employ counsel separate from counsel employed by FORENAP and to
participate therein, but the fees and expenses of such counsel shall be at THE
SPONSOR’s own expense. FORENAP shall have no obligation hereunder for any
SPONSOR Claim settled without FORENAP’s written consent.

 

13.6 Neither FORENAP nor any Principal Investigator shall commit to indemnify or
make any payment to any Study subject without THE SPONSOR’s prior written
consent, unless FORENAP agrees to be solely responsible for such indemnification
or payment.

 

Page 13 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

13.7 FORENAP shall maintain appropriate insurance coverage for the duration of
the Master Agreement and for three (3) years thereafter at levels sufficient to
support, and with coverage that includes, the indemnification obligations
assumed herein and for damages or claims arising out of any acts of negligence,
misconduct, malpractice or other wrongful actions on the part of FORENAP, any
Principal Investigator or any other employee or agent of FORENAP.

 

14. Confidentiality and Data Protection

 

14.1. With respect to each Study, FORENAP shall comply, and shall take such
action as shall be necessary to ensure that THE SPONSOR is in compliance, in all
respects with Directive 95/46 (the European Union Directive on Data Protection)
on the protection of individuals with regard to the processing, use and transfer
of personal data and on the free movement of such data and with the national
legislation implementing such Directive in any country in which Services are
provided by FORENAP. In particular FORENAP shall ensure that only personnel
authorised by FORENAP to process such personal data have access to the personal
data and that such personnel are reliable, trustworthy and trained to the
highest industry standards.

Without limiting the generality of the foregoing paragraph, FORENAP shall ensure
that the informed consent form obtained from each subject in each Study contains
the “unambiguous consent” (within the meaning of the European Union Directive on
Data Protection, or such similar language as may have been enacted in the
country in which such Study is conducted) to the transfer of his or her personal
data to THE SPONSOR in the United States and to United States and foreign
governmental and regulatory agencies and authorities. In addition, if THE
SPONSOR reasonably determines that an additional agreement between the parties
is necessary to enable compliance with applicable data protection laws, FORENAP
agrees to execute such an agreement. Any such agreement shall survive the
termination of this Master Agreement and any Work Order.

 

14.2. FORENAP undertakes and agrees to:

 

  14.2.1. only use the Confidential Information of THE SPONSOR for the purposes
envisaged under the Work Order to which it applies and not to use the same for
any other purpose whatsoever;

 

  14.2.2. ensure that only those of its employees, agents and subcontractors who
are directly concerned with the carrying out of a Work Order have access to the
Confidential Information of THE SPONSOR on a strictly applied “need to know”
basis;

 

  14.2.3. keep the Confidential Information of THE SPONSOR secret and
confidential and not directly or indirectly to disclose or permit to be
disclosed, or make available or permit to be made available, the same to any
third party for any reason without the prior written consent of THE SPONSOR save
that Confidential Information may be disclosed if required by law; provided that
prompt prior written notice of such disclosure is given by FORENAP to THE
SPONSOR and that such disclosure is strictly limited to that required to meet
the legal obligation;

 

Page 14 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

  14.2.4. clearly identify the Confidential Information of THE SPONSOR as
confidential.

 

14.3. THE SPONSOR undertakes and agrees to:

 

  14.3.1. only use the Confidential Information of FORENAP for the purposes
envisaged under this Master Agreement or the Work Order to which it applies and
not to use the same for any other purpose whatsoever;

 

  14.3.2. ensure that only those of its officers, employees, agents, consultants
and subcontractors who are directly concerned with the carrying out of this
Master Agreement or a Work Order have access to the Confidential Information of
FORENAP on a strictly applied “need to know” basis;

 

  14.3.3. keep the Confidential Information of FORENAP secret and confidential
and not directly or indirectly to disclose or permit to be disclosed, or make
available or permit to be made available, the same to any third party for any
reason without the prior written consent of FORENAP, save that Confidential
Information may be disclosed if required by law provided that, to the extent
practicable, prompt prior written notice of such disclosure is given by THE
SPONSOR to FORENAP and that such disclosure is strictly limited to that required
to meet the legal obligation;

 

  14.3.4. clearly identify the Confidential Information of FORENAP as
confidential.

 

14.4. FORENAP shall be responsible for abiding by the terms and conditions of
this Master Agreement and, in accordance herewith, shall be responsible for
ensuring that any employees, agents or subcontractors, or any other persons who
receive Confidential Information of THE SPONSOR through it, are bound under the
same terms of this Master Agreement.

 

14.5. Each party shall store all Confidential Information of the other party in
its custody or possession in a secure area.

 

15. Intellectual Property

 

15.1. FORENAP shall notify THE SPONSOR promptly of each Invention in writing,
and each Invention, together with all patents and copyrights, related
applications and other intellectual property rights arising in connection
therewith, shall be the sole and exclusive property of THE SPONSOR. FORENAP
shall promptly notify THE SPONSOR of the nature and significance of each
Invention and shall promptly provide to THE SPONSOR all documentation related to
such Invention.

 

15.2.

Any invention or discovery owned by FORENAP as of the date of this Master
Agreement as evidenced by FORENAP’s prior written records or any improvement to
FORENAP’s research methodologies as of the date of this Master Agreement that
does

 

Page 15 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

 

not incorporate the Confidential Information of THE SPONSOR or any Invention
shall be and remain the sole and exclusive intellectual property of FORENAP and
THE SPONSOR shall not be entitled to any rights therein other than in relation
to the provision of Services under this Master Agreement.

 

15.3. FORENAP, on behalf of itself and its employees and agents, hereby
(i) assigns to THE SPONSOR any and all rights that FORENAP has or acquires in
Inventions, (ii) represents and warrants to THE SPONSOR that each Principal
Investigator and each member of each Study Staff (and each other employee, agent
or subcontractor who performs Services) has taken all necessary action to assign
his or her rights in any and all Inventions to FORENAP, (iii) agrees to assist
and cooperate with THE SPONSOR in every proper way, at THE SPONSOR’s reasonable
expense, to obtain and from time to time enforce patents, copyrights or other
intellectual property rights on Inventions in any and all countries, and
(iv) agrees to execute, and cause its employees and agents to execute, all such
documents and do such other acts as THE SPONSOR may reasonably require in order
to vest fully and effectively such intellectual property rights.

 

16. Publication

 

16.1. FORENAP shall not publish the results of a Study or any part of a Study
without the prior express written consent of THE SPONSOR.

 

17. Termination

 

17.1. This Master Agreement shall commence upon the date of the last signature
hereto.

 

17.2. THE SPONSOR shall have the right to terminate this Master Agreement or any
or all outstanding Work Orders upon thirty (30) days prior written notice to
FORENAP, except that termination of a particular Work Order may be immediately
effective if: (i) authorization and approval to conduct the Study is withdrawn
by a Review Body; or (ii) THE SPONSOR determines that the Study should be
terminated for the safety and welfare of Study subjects. In addition, either
party shall have the right to terminate this Master Agreement forthwith upon the
happening of any of the following:

 

  17.2.1. if the other party defaults in the performance or observance of any of
the provisions of this Master Agreement and fails to remedy such defaults within
thirty (30) days of receiving a written notice of such default by non-defaulting
party (provided that, in the event of an uncured default by THE SPONSOR in
connection with any particular Work Order, FORENAP shall be entitled to
terminate only the applicable Work Order and shall not be entitled to terminate
this Master Agreement unless the applicable Work Order is the only Work Order
then outstanding); or

 

  17.2.2. on the expiry of ten (10) days notice given under Section 21.2 below;
or

 

  17.2.3. if a resolution is passed for the voluntary winding up or a petition
for compulsory winding up is presented in respect of the other party; or

 

  17.2.4. if the other party shall cease or threaten to cease to carry on its
business; or

 

Page 16 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

  17.2.5. if an administrator, receiver or liquidator is appointed in respect of
the other party except for voluntary liquidation for the purpose of
reconstruction or amalgamation.

 

17.3. Termination of this Master Agreement pursuant to Section 17.2 shall
terminate all outstanding Work Orders.

 

18. Consequences of Termination or Completion

 

18.1. Immediately upon receipt of a notice of termination of a Work Order (or of
this Master Agreement) from THE SPONSOR, FORENAP shall ensure that the Principal
Investigator and all other Study Staff stop enrolling subjects into the Study
(or, in the case of termination of this Master Agreement, all Studies) and shall
minimize the incurrence of any further costs or expenses chargeable to THE
SPONSOR in respect of such Work Order (or, in the case of termination of this
Master Agreement, all Work Orders) to the greatest extent possible. In addition,
unless instructed otherwise by THE SPONSOR and to the extent medically
permissible, FORENAP shall ensure that the Principal Investigator and all other
Study Staff cease conducting procedures on subjects already enrolled into the
Study (or, in the case of termination of this Master Agreement, all Studies).

 

18.2. Upon termination or completion of a Study, FORENAP shall give THE
SPONSOR’s authorised representatives access to its facilities (and any other
facilities at which the Study was conducted) and shall ensure THE SPONSOR is
provided with any outstanding Study documentation as THE SPONSOR may request.
Upon request by THE SPONSOR, all clinical and laboratory samples presented or
generated during the conduct of the Study shall be provided to THE SPONSOR.

 

18.3. Upon termination or completion of each Study, FORENAP shall ensure
retention of source data (including completed Case Report Forms) in accordance
with the requirements of the Regulations and this Master Agreement. At the end
of the required retention period, THE SPONSOR will be notified at least three
(3) months before the date that the original records are due for destruction in
accordance with the terms of this Master Agreement. THE SPONSOR may then decide
and inform FORENAP forthwith whether the original data should be returned. In
that case, the data will be sent by FORENAP to THE SPONSOR at THE SPONSOR’s
reasonable expense. Storage may be continued by FORENAP beyond the required
retention period if requested by SPONSOR, also at THE SPONSOR’s reasonable
expense.

 

19. Independent Contractor

 

19.1. In conducting any Study, FORENAP is acting as an independent contractor
and is not an agent or employee of THE SPONSOR. FORENAP has no authority to bind
THE SPONSOR to any contract or commitment unless specifically authorised in this
Master Agreement or a Work Order or separately in writing by THE SPONSOR.

 

20. Sub-contracting

 

20.1. For the avoidance of doubt, FORENAP may sub-contract Services to a third
party only with the prior written consent of THE SPONSOR.

 

Page 17 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

21. Force Majeure

 

21.1. A party shall not be in breach of this Master Agreement or any Work Order
if there is a total or partial failure by it of its duties and obligations under
this Master Agreement occasioned by any act of God, act of nature, fire,
strikes, act of government, war, civil commotion, embargo, prevention from or a
hindrance in obtaining raw materials, energy or any other necessary supplies,
labour disputes and any other reason beyond the control of the party (“Force
Majeure Event”). If a party is unable to perform its duties and obligations
under this Master Agreement or any Work Order as a direct result of Force
Majeure Event, such party shall give written notice to the other party of such
inability stating the reason in question. The operation of this Master Agreement
shall be suspended during the period in which the Force Majeure Event continues.
Forthwith upon the Force Majeure Event ceasing to exist the party relying upon
it shall give written notice of such fact and of the resumption of performance
of its obligations under this Master Agreement (or Work Order) to the other
party.

 

21.2. If a Force Majeure Event is continuing at the end of a period of sixty
(60) days from receipt of a notice of Force Majeure Event by the party not
affected, this Master Agreement or the affected Work Order shall terminate
forthwith upon expiry of ten (10) days notice of termination by the party not
affected by Force Majeure Event.

 

22. Assignment

 

22.1. THE SPONSOR may assign this Master Agreement or any Work Order to an
affiliate of THE SPONSOR, to an entity that acquires all or substantially all of
the business or assets of THE SPONSOR in connection with a merger, acquisition,
sale or similar reorganization of THE SPONSOR or otherwise with the prior
written consent of FORENAP, not to be unreasonably withheld. FORENAP shall not
assign this Master Agreement or any Work Order without the prior written consent
of THE SPONSOR. Any assignment not in accordance with this Master Agreement will
be void.

 

23. Amendment and Waiver

 

23.1. Neither this Master Agreement nor any Work Order shall be amended,
modified, varied or supplemented except in writing and signed by the Parties.

 

23.2. No failure or delay on the part of either party hereto to exercise any
right or remedy under this Master Agreement or any Work Order shall be construed
or operate as a waiver thereof nor shall any single or partial exercise of any
right or remedy under this Master Agreement or any Work Order preclude the
exercise of any other right or remedy as the case may be. The rights and
remedies provided in this Master Agreement or any Work Order are cumulative.

 

24. Entire Agreement

 

24.1.

This Master Agreement, including its appendices, constitutes the entire
agreement and understanding between the Parties, and supersedes all prior oral
or written understandings, arrangements, representations or agreements between
them, relating to

 

Page 18 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

the subject matter of this Master Agreement. Each Work Order, including its
attachments and this Master Agreement incorporated by reference therein, shall
constitute the entire agreement and understanding between the Parties, and
supersede all prior oral or written understandings, arrangements,
representations or agreements between them, relating to the subject matter of
such Work Order.

 

25. Dispute Resolution

 

25.1. The parties will use their best endeavours to resolve amicably any
disputes, controversy or claim arising from or related to this Master Agreement
through good faith negotiations. However, in the absence of amicable resolution,
any dispute, controversy, or claims arising under, out of or relating to this
Master Agreement, its valid conclusion, binding effect, interpretation,
performance, breach or termination, including tort claims, shall be referred to
and finally determined by arbitration before a mutually acceptable arbitrator in
accordance with the Rules of Arbitration of the International Chamber of
Commerce as in force at the time when initiating the arbitration. The arbitrator
shall base its decision on applicable laws and judicial precedent and include in
such decision a statement of the reasons upon which it is based. The decision of
the arbitrator shall be final and binding and enforceable by any court of
competent jurisdiction. The place and seat of the arbitration shall be New York
City, New York (USA) and the language of the arbitral proceedings shall be in
English.

 

26. Notices

 

26.1. Any notice under this Master Agreement or any Work Order shall be in
writing and shall be given or sent to the other party at the address or number
set out below or to such other address as that party may designate by written
notice to the other.

 

To THE SPONSOR

For the attention of:

  

To FORENAP

For the attention of:

Targacept, Inc.

200 East First Street, Suite 300

Winston-Salem, North Carolina

27101-4165 (USA)

Attn: VP, Clinical Development

Fax: 336-480-2107

  

Laurent HERRMANN

FORENAP Pharma

27 Rue du 4ème RSM – B.P. 27

F-68250 Rouffach

France

Fax: +33 3 89 78 51 24

 

26.2. Any such notice or other document shall be effective five (5) Business
days following date of dispatch if sent by registered mail or international
courier or, if delivered by hand, at the time of delivery, or, if sent by
facsimile, upon confirmed receipt of transmission or, in each case, upon actual
receipt if earlier.

 

Page 19 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

27. Survival

 

27.1. Articles 1, 7, 10, 12, 13, 14, 15, 16, 18, 22, 23, 24, 25, 27, 28, 29, 31
and 32 and Sections 2.2, 8.2, 8.3, 8.4, 11.3, 11.4, 12.3, 17.3 of this Master
Agreement shall remain in force notwithstanding the termination of this Master
Agreement.

 

28. Successors

 

28.1. This Master Agreement and all Work Orders shall be binding upon the
successors or permitted assigns of the Parties.

 

29. Severability

 

29.1. The invalidity or unenforceability of any provision of this Master
Agreement or of any provision of a Work Order will not affect the validity or
enforceability of the other provisions of this Master Agreement or such Work
Order, which provisions will remain in full force and effect.

 

30. Counterparts

 

30.1 This Master Agreement or any Work Order may be executed in two
counterparts, each of which shall be deemed an original and both of which
together shall constitute one instrument.

 

31. Governing Law

 

31.1. The validity, construction and performance of this Master Agreement shall
be governed by the laws of France.

 

32. Amendment to Clinical Study Agreement

FORENAP and THE SPONSOR are parties to a Clinical Study Agreement dated April 7,
2005 (the “CSA”) and desire to amend the CSA pursuant to Section 24 thereof to
make certain provisions consistent with the terms of this Master Agreement.
Accordingly, effective as of the date of the CSA, the CSA is hereby amended by:

 

  (a) adding a new Section 16.3 as follows:

“Notwithstanding anything herein to the contrary, THE SPONSOR shall have the
right to terminate this Agreement for any reason upon thirty (30) days prior
written notice to FORENAP.”; and

 

  (b) deleting Section 14.1 in its entirety and replacing it as follows:

“FORENAP shall notify THE SPONSOR promptly in writing of all findings,
conclusions and data and all inventions, discoveries, trade secrets, techniques,
processes and know-how, whether or not patentable, that are made, conceived or
first

 

Page 20 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

reduced to practice, by FORENAP or any of its employees or agents, either alone
or with others, in the performance of the Services or which result, to any
extent, from use of the investigational medicinal product (including any new use
or dose or dosage form of the investigational medicinal product) (collectively,
“Inventions”). Each Invention shall become the sole and exclusive property of
THE SPONSOR. With its prompt written notice of each Invention, FORENAP shall
describe the nature and significance of the Invention and shall provide to THE
SPONSOR all documentation relating thereto.”

 

  (c) adding the following to the end of Appendix 2:

“For the avoidance of doubt, it is the intent of the parties to share equally
the risk that currency exchange rates become less favorable to THE SPONSOR as of
a particular Applicable Trigger Date Conversion Rate than 1.28670 U.S. dollars
to 1 Euro and, accordingly, that the foregoing apply only if a particular
Applicable Trigger Date Conversion Rate has changed from 1.28670 U.S. dollars to
1 Euro such that it takes a greater number of U.S. dollars to obtain the same
number of Euros.

Notwithstanding anything herein to the contrary, each installment invoiceable
hereunder shall be subject to the discount provided in Section 12.5 of the
Master Clinical Services Agreement between FORENAP and THE SPONSOR dated
May 2nd, 2005.”

[remainder of page intentionally left blank]

 

Page 21 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

IN WITNESS WHEREOF the parties have hereto entered into this Master Agreement on
the day and year set forth above.

 

THE SPONSOR

  FORENAP Name:  

Alan A. Musso

  Name:  

Rémy LUTHRINGER

Title:   Vice President & CFO   Title:   CEO Signature:  

/s/ Alan A. Musso

  Signature:  

/s/ Rémy Luthringer

Date:   May 10, 2005   Date:   May 2, 2005

 

Page 22 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

APPENDIX A

--------------------------------------------------------------------------------

Sample

WORK ORDER

 

Page 23 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

APPENDIX A

WORK ORDER

STUDY DRUG:

STUDY:

NAME OF PRINCIPAL INVESTIGATOR:

TRIAL MONITOR (name/location):

WORK ORDER CONVERSTION RATE: US$         to EUR 1

This Work Order is executed and entered into effective as of the <day> day of
<month> <Year>, by and between FORENAP Pharma EURL, a contract research
organisation (hereinafter referred to as “FORENAP”), and <Name of the Company>,
a pharmaceutical company (hereinafter referred to as “THE SPONSOR”).

Whereas, FORENAP and THE SPONSOR have entered into a Master Clinical Services
Agreement (the “Master Agreement”) dated <month> <day> th, <Year>;

Whereas, THE SPONSOR wishes FORENAP to perform the clinical study <Study number>
in accordance with the Study Protocol attached hereto (Attachment C) and
entitled <Title of the study>, or the services in connection with such Study set
forth herein;

Now, in consideration of the foregoing and promises, THE SPONSOR and FORENAP
hereby agree as follows:

 

1. FORENAP shall perform specified Services and assume responsibilities as
described in Attachment A (“Study Information”). For performance of said
Services, FORENAP shall be compensated in accordance with the budget and payment
schedule specified in Attachment B. The invoices shall be sent to:

 

Page 24 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

To THE SPONSOR

For the attention of:

Targacept, Inc., 200 East First

Street, Suite 300,

Winston-Salem, North Carolina

27101-4165 (USA), Attn:

Controller

 

2. The term of this Work Order shall commence upon execution and continue until
completion of Services described hereunder, or until such time as THE SPONSOR or
FORENAP terminates this Work Order in accordance with the Master Agreement.

 

3. The provisions of the Master Agreement are hereby incorporated by reference
into, and made a part of, this Work Order.

In witness whereof, the parties have hereunto signed this Work Order effective
as of the day and year first written above.

 

THE SPONSOR   FORENAP Name:  

 

  Name:  

Rémy LUTHRINGER

Title:     Title:   CEO Signature:  

 

  Signature:  

 

Date:     Date:  

 

Page 25 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

TEMPLATE OF ATTACHEMENT “A” OF THE WORK ORDER

STUDY INFORMATION

--------------------------------------------------------------------------------

 

I – Pre-Study activities

   SPONSOR    INVESTIGATOR
CENTER
(Forenap-pharma)   

Timeline/

Completion
Date

1. Contract (signed by both parties)

        

XXXXXXX – FORENAP

•        Provide template and draft

        

1. Secrecy Agreement and contract

        

FORENAP – sub contractors

•        Rouffach’s Hospital laboratory

•        Drug import responsible (to be defined for each study)

        

Sponsor – other contractors

•        PK analyses

•        Genotyping laboratory

•        Drug packaging

        

2. Investigator’s Brochure

        

Investigator’s Brochure

•        Preparation

•        Review

•        Approval

        

Investigator’s Brochure samples edition (7 copies)

        

3. Protocol

        

Synopsis preparation

        

Protocol preparation (sponsor template)

        

Preparing one section of protocol

        

Protocol review and approval

        

Final Protocol edition

        

Final protocol samples allocation (including investigator’s team and Ethics
Committee)

        

4. Information Sheet / Informed Consent

        

•        Preparation (in English; Forenap template)

•        Translation into French

•        Review and approval

•        Edition

•        Samples allocation

        

 

Page 26 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

5. Case Report Form         

•        Preparation (Forenap SOP)

•        Review and approval

•        Printing

•        Duplicate samples allocation

         6. Investigator’s File         

•        Preparation (Forenap SOP)

•        Template

•        Allocation

•        Handling

         7. Sponsor’s TMF         

Template

        

Handling

         8. Regulatory aspects         

Insurance

        

Ethics Committee submission (C.C.P.P.R.B.)

        

Ethics Committee requests management

•        Preparation

•        Translation

•        Review and approval

•        Sending to Ethics Committee

        

Ethics Committee approval translation

        

Data Protection (C.N.I.L) notification

•        Investigator’s notification

•        Sponsor’s notification

        

Regulatory authorities notification

•        Preparation

•        Translation

•        Review

•        Approval

•        Sending

        

Regulatory authorities requests management

•        Preparation

•        Translation

•        Review and approval

•        Sending

        

Notification to Health Institution’s Director

         9. Investigational product         

Importation (part of European community)

        

Importation (out of European community) including batch analysis

        

Drug supply (precise if several drugs used)

•        XXXX

•        Placebo

        

Manufacturing and release

        

Packaging (including labelling)

•        Bulk

•        Individual (sequential packaging per dose group)

        

Labels

•        Design

•        Review and approval

•        Edition

        

Drug storage and accountability

        

 

Page 27 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

10. Randomisation

        

Randomisation code preparation

        

Code envelopes manufacturing

        

11. Monitoring

        

Initiation visit

•        Sponsor initiation

•        Internal initiation

        

12. Project management

        

Provide calendar schedule for the whole study activities

        

13. Data Management

        

Data Management Plan preparation

•        Annotated CRF

•        Database specifications (including code list)

•        Database validation and edition specifications

•        Database transfer specifications

•        Medical coding specifications

•        Database QC specifications

        

Data management plan review and approval

        

Database development and review

        

Data entry screens design and test

        

Data validation programming according to specifications and test

        

Database transfer test

        

Database transfer test approval

        

14. Supplies and study documents

        

Provide tubes

        

Provide labels

        

Other supplies

        

Normal ranges, quality controls, methodology

•        Rouffach’s Hospital laboratory:

•        Genotyping laboratory

        

Other subcontractors documents

•        XXXXX

•        XXXXX

        

Other documents

•        Subject participation card

•        Specific study instructions

        

Specific study documentation at sponsor’s request

        

 

Page 28 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

II - During Study activities

  

SPONSOR

  

INVESTIGATOR
CENTER

(Forenap-pharma)

    

1. Study Monitoring

        

Internal monitoring

        

Sponsor monitoring (periodic visits)

        

Specific CRF handling

        

CRF pages removing

        

2. Samples management

        

PK sample preparation

        

PK sample analysis

        

PK sample shipment

•        First aliquot: after each group completed

•        Back-up aliquot 1: with the first aliquots of next group

1: Storage will be invoiced from database lock up to shipment or destruction

        

3. Investigational product

        

Storage, accountability and dispensing

        

4. Project Management

        

Status summaries (precise)

•        Subject status and dates

        

Increasing dose safety report after each group completed

        

AE / SAEs reporting to sponsor

        

SAEs notification to Health Authorities

•        Preparation

•        Review

•        Approval

•        Sending

        

SAEs notification to Ethics Committee (CCPPRB)

        

Investigator’s File handling

        

5. Amendments management

        

Amendments management

•        Preparation

•        Review and approval

•        Ethics Committee submission

•        Edition

•        Samples allocation

        

 

Page 29 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

Complementary Health authorities notification

•        Preparation

•        Translation

•        Review

•        Approval

•        Sending

     

Complementary drug importation

     

Complementary insurance

     

6. Subjects recruitment

     

Recruitment specific requests

     

Subjects compensation management

     

7. Data Management

     

Case report form login, double data entry (excluding screen failure), data
validation (ongoing)

     

Provide database sample

     

8. Biostatistics

     

Provide shells of tables and listings

•        Raw data

•        Summary statistics

•        Inferential statistics

     

Statistical Analysis Plan

•        Provide template (including table of contents of statistical
appendices)

•        Preparation

•        Review

•        Approval of final version

     

 

Page 30 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

III – After Study activities

  

SPONSOR

  

INVESTIGATOR
CENTER
(Forenap-pharma)

     1. Monitoring         

Closure visit

        

Unused study material retrieval

        

Unused study material destruction

        

Case report form specific handling

         2. Investigational product         

Retrieval

        

Destruction

         3. Unused back-up biological samples at database lock         

Retrieval 2

        

Destruction 2

         4. Data Management         

Incorporate external data into database (PK)

        

Transfer of PK data to data management

        

Medical coding of AE and medication

        

Medical coding review and approval

        

Data validation, DCF edition and tracking

        

Update of database according to resolved DCFs

        

Database QC

        

Data management report

        

Database lock

        

Produce final SAS dataset

        

Database transfer to sponsor

        

Electronic data transfer to sponsor (Holter ECG, ECG; EEG

        

Sponsor authorisation to break code

        

Randomisation code providing

        

Incorporate randomisation code into database

        

Correct database after database lock

        

Return CRF and DCF to sponsor

         5. Biostatistics         

Blind review meeting

•        Internal

•        With sponsor

        

 

Page 31 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

Blind review report

•        Provide template

•        Preparation

•        Review and approval

        

Statistical programming (data listings / tables / graphs)

        

Statistical analysis

•        Performing

•        Setting statistical appendices in page according to report template

         6. Final Study Report         

Preliminary report preparation

•        Statistical results

•        Expert interpretation and safety

        

Final report preparation (Forenap template)

        

Preparing one section of the report

        

Final report review and approval

        

3rd draft report QA audit

        

Final draft report QA audit

        

final study report sending (including statistical appendices)

•        2 Hard copies (one bound and one unbound)

•        Electronic copy (CD Rom)

         7. Investigator’s file         

Archiving

         8. Sponsor’s file         

Archiving

         9. Regulatory aspects         

Information to Health Institution’s Director

        

Information to Ethics Committee (CCPPRB)

        

 

Page 32 / 33



--------------------------------------------------------------------------------

MASTER CLINICAL SERVICES AGREEMENT

FORENAP PHARMA – TARGACEPT

 

TEMPLATE OF ATTACHMENT “B” OF THE WORK ORDER

BUDGET AND PAYMENT SCHEDULE

--------------------------------------------------------------------------------

Remain Blank

See The Cost Estimate for each specific Study

 

Page 33 / 33